USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 1 of 17


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JAMES DAHER, JR.,

               Plaintiff,

                      v.                          CAUSE NO. 3:13-CV-940-JD-MGG

 MARK SEVIER, et al.,

               Defendants.

                                 OPINION AND ORDER

      James Daher, Jr., a prisoner without a lawyer, objects to Magistrate Judge

Michael G. Gotsch’s Report and Recommendation recommending that this case be

dismissed without prejudice for failure to exhaust administrative remedies in

accordance with 42 U.S.C. § 1997e(a). (ECF 231.) For the reasons stated below, Mr.

Daher’s objections are overruled.

I.    BACKGROUND

      The procedural history of this long-running case is fully detailed in the Report

and Recommendation and will not be repeated here, except as is relevant to

understanding Mr. Daher’s objections. In brief, Mr. Daher was granted leave to proceed

against Mark Sevier, Laurie Johnson, and James Csenar (collectively, “Defendants”) on

a claim that they violated his First Amendment rights in September 2011 by changing

his classification and transferring him to the segregation unit at Miami Correctional

Facility (“MCF”) in retaliation for grievances that he had filed. (ECF 12.) He was also

granted leave to proceed on an Eighth Amendment claim related to the conditions of
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 2 of 17


confinement in the segregation unit, specifically, that he was denied soap, a toothbrush,

toothpaste, showers, clean bedding, and clean clothing, and was subjected to excessive

noise and cold during the approximately 30 days he was housed there. (Id.) Defendants

moved for summary judgment on the ground that Mr. Daher had not exhausted his

available administrative remedies before filing suit. (ECF 24.) This court determined

that genuine issues of material fact necessitated a hearing under Pavey v. Conley, 544

F.3d 739 (7th Cir. 2008). (ECF 39.) An evidentiary hearing was conducted in October

2015, after which the Magistrate Judge 1 issued a report and recommendation

recommending that the case be dismissed for lack of exhaustion. (ECF 78.) This court

adopted that recommendation and dismissed the case. (ECF 80).

        Mr. Daher appealed. (ECF 81.) The Seventh Circuit concluded that proper

procedures had not been followed during the evidentiary hearing, and that Mr. Daher

had been denied the opportunity to conduct discovery and present evidence showing

that he did attempt to exhaust his administrative remedies. Daher v. Sevier, 724 F. App’x

461, 464-65 (7th Cir. 2018). The Circuit therefore reversed and remanded for a new Pavey

hearing. Id. at 465. The court held that before the hearing, Mr. Daher should be

permitted to conduct discovery “relevant to rebut the defendants’ assertions on their

exhaustion defense,” but that this was not intended as “a free pass to conduct open-

ended discovery and litigation.” Id. The Circuit further held that at the new Pavey

hearing, Mr. Daher should be given “a reasonable amount of time” to present evidence



        1  This case was previously assigned to Magistrate Judge Christopher A. Nuechterlein, who has
since retired.


                                                   2
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 3 of 17


“limited to rebutting the defendants’ evidence that he failed to exhaust the prison

grievance system.” Id.

        On remand, the parties engaged in protracted discovery over the course of more

than a year. 2 Among other things, Defendants produced more than 1,300 pages of

documents in response to Mr. Daher’s written discovery requests. (ECF 160; ECF 161;

ECF 162; ECF 163; ECF 164; ECF 165; ECF 166; ECF 167; ECF 168.) The Pavey hearing

was rescheduled several times to permit the parties additional time to complete

discovery. (ECF 118; ECF 158; ECF 177; ECF 185; ECF 201.)

        Ultimately, a hearing was held on October 23, 2019. (ECF 208, 232.) By agreement

of the parties, the court took judicial notice of the transcript and exhibits from the 2015

Pavey hearing, with the exception of one exhibit (a later version of the grievance policy)

that the parties agreed was not relevant. (ECF 232 at 4–5; ECF 102.) Mr. Daher was also

permitted to submit additional exhibits. (ECF 232 at 8, 37, 40-41.) Defendants called Mr.

Daher and Clair Barnes Beaver (“Ms. Beaver”), a former litigation supervisor at MCF, as

witnesses. They did not recall two additional witnesses they had presented at the 2015

hearing—Angie Heishman, an administrative assistant, and Amanda Tobin, a counselor

at Miami—but by agreement their prior testimony was admitted via the transcript. (ECF

232 at 28; ECF 102.) Mr. Daher called fellow inmate Michael Troutman as a witness, 3

and also testified on his own behalf. (Id. at 57-95.)



       2 During this period, Mr. Daher also moved for summary judgment in his favor, but his motion

was denied after briefing. (ECF 115, 120, 123, 124, 126.)

        3Mr. Troutman did not arrive at MCF until 2015, and so his testimony was limited to his
experience with the grievance system four years after the events underlying this case. (ECF 232 at 60.)


                                                     3
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 4 of 17


       The key issues at the hearing were: (1) whether Mr. Daher submitted a formal

grievance on September 12, 2011, about the issues raised in his complaint; (2) whether

this grievance was returned to him unfiled on November 7, 2011, as procedurally

defective; (3) whether Mr. Daher resubmitted the grievance on November 9, 2011; and

(4) if so, how the resubmitted grievance was handled by prison staff.

       After hearing testimony and allowing the parties several months to submit post-

trial briefs, the Magistrate Judge issued a Report and Recommendation addressing

those issues. (ECF 230.) In doing so, the court made detailed finds of fact. Specifically,

the court found that at all relevant times, MCF had a grievance policy in place, through

which inmates could grieve a broad range of issues, including their living conditions,

retaliation for use of the grievance process, and other actions of prison staff. (Id. at 5.)

Copies of the policy were posted throughout the facility, including in the law library.

(Id.) That policy required the completion of three steps: an attempt at informal

resolution of the problem; the submission of a formal grievance; and the submission of

an appeal. (Id.) A formal grievance had to be filed no later than 20 working days from

the incident giving rise to the inmate’s complaint. (Id. at 6.) Within two working days,

the facility’s Executive Assistant was required to either accept the grievance and log it

into the system—called the offender grievance management or “OGRE” system— or

return it to the inmate unfiled. (Id.) An accepted grievance had to be answered within 15

working days. If dissatisfied with the answer, the inmate was required to submit a

formal appeal to the grievance manager within 10 days of receiving the grievance

response. (Id. at 7.)


                                               4
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 5 of 17


       If the grievance was returned to the inmate unfiled, it had to be accompanied by

a “Return of Grievance” form explaining why the grievance was rejected and what

could be done to correct it. 4 (Id. at 6.) Under the grievance policy, it was the inmate’s

responsibility to make any necessary revisions and resubmit the grievance within five

working days. (Id.) If the inmate did not receive either a receipt showing that his

grievance had been accepted or a Return of Grievance form within seven working days

of submitting the grievance, the policy required him to “immediately” notify the

Executive Assistant so that the matter could be investigated. (Id.) If he received no

response to his grievance within 25 working days, the policy permitted him to proceed

with an appeal as if his grievance had been denied. (Id. at 7.) In such case, the time to

appeal began on the 26th day and ended 10 working days later. (Id.)

       Grievance records reflect that Mr. Daher used the grievance policy several times

during his incarceration at MCF, both before and after the events giving rise to this

lawsuit. (Id.) Specifically, those records show that between March 2006 and July 2017, he

filed 13 formal grievances and six formal appeals about a variety of matters. (ECF 167-3

at 9-10.) Official grievance records also reflect that Mr. Daher did not file any formal

grievance or appeal related to retaliation occurring in September 2011, or to

substandard conditions in the segregation unit during September and October 2011.

(ECF 230 at 7-9.)




       4At that time, rejected grievances were not logged into the OGRE system and instead were
maintained in hard copy form in Ms. Beaver’s office. (ECF 230 at 7 n.7.)


                                                  5
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 6 of 17


         Nevertheless, during the course of this litigation, Mr. Daher claimed that he had

submitted a grievance regarding these matters on September 12, 2011. (Id. at 8.) He

further claimed the grievance was returned to him unfiled on November 7, 2011, as

procedurally defective. (Id. at 8.) He produced what he purported to be documentation

supporting this claim, specifically, a Return of Grievance form dated November 7, 2011.

Defendants argued that the Return of Grievance form he was relying on actually

corresponded to a different grievance he filed during this period related to the poor

quality of the toilet paper at the prison. Mr. Daher denied this allegation, going so far as

to accuse Defendants of “egregious perjury and misrepresentation.” (ECF 230 at 11

n.11.)

         During the course of the second Pavey hearing, however, Mr. Daher

acknowledged that the Return of Grievance form he had produced related to the toilet

paper grievance rather than to a grievance about retaliation and substandard conditions

in the segregation unit. (Id. at 9-10.) He surmised that he must have made “a mistake.”

(Id. at 10.) He nevertheless claimed that he did file a grievance in September 2011 that

was somehow lost or destroyed by prison staff, and that when he received the Return of

Grievance form, mistakenly believing that it corresponded to his grievance about

retaliation and substandard conditions in the segregation unit, he resubmitted it on

November 9, 2011, but never heard anything further. (Id. at 11.)

         Based on the record evidence, as well as Mr. Daher’s demeanor on the stand, the

Magistrate Judge determined that his account was not credible. (Id. at 13.) Specifically,

the court did not believe that he had filed a grievance in September 2011 regarding the


                                              6
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 7 of 17


issues raised in this lawsuit, or that he had resubmitted the grievance in November

2011. (Id. at 13-14.) Instead, the Magistrate Judge found it “likely he created the

mistreatment/retaliation grievance and its resubmission after-the-fact for use in this

lawsuit in an attempt to avoid dismissal.” (Id. at 15.) Furthermore, the Magistrate Judge

concluded that even if one believed Mr. Daher’s account, it was undisputed that he did

not pursue an appeal after he allegedly received no response to his resubmitted

grievance. (Id.) After hearing nothing for 25 days, the grievance policy permitted him to

proceed with an appeal as if his grievance had been denied, but he admitted at the

hearing that did not take this step. (Id. at 15-16.) Therefore, the Magistrate Judge

concluded that dismissal under 42 U.S.C. § 1997e(a) was warranted.

II.    ANALYSIS

       A Magistrate Judge’s order is reviewed under Rule 72(a) of the Federal Rules of

Civil Procedure. That Rule provides that within 14 days of a Report and

Recommendation addressing a dispositive matter, “a party may serve and file specific

written objections to the proposed findings and recommendations.” FED. R. CIV. P. 72(b).

The court must “determine de novo any part of the magistrate judge’s disposition that

has been properly objected to,” and “may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Id. The de novo determination required under Rule 72(b) “is not the same

as a de novo hearing.” Goffman v. Gross, 59 F.3d 668, 671 (7th Cir. 1995). In other words,

“[t]he district court is not required to conduct another hearing to review the magistrate

judge’s findings or credibility determinations.” Id. “[I]f following a review of the record


                                             7
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 8 of 17


the district court is satisfied with the magistrate judge’s findings and recommendations

it may in its discretion treat those findings and recommendations as its own.” Id.; see

also McIntosh v. Wexford Health Sources, Inc., 987 F.3d 662, 665 (7th Cir. 2021) (observing

that “a district court adopting a magistrate judge’s findings is not required to hold a

new hearing”).

       The PLRA provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner. . .

until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

Failure to exhaust is an affirmative defense that the defendant has the burden of

proving. Jones v. Bock, 549 U.S. 199, 216 (2007). The purpose of the exhaustion

requirement is “to give the prison an opportunity to address the problem before

burdensome litigation is filed.” Chambers v. Sood, 956 F.3d 979, 983 (7th Cir. 2020) (citing

Woodford v. Ngo, 548 U.S. 81 (2006)). The Seventh Circuit has taken a “strict compliance

approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Thus, “[t]o

exhaust remedies, a prisoner must file complaints and appeals in the place, and at the

time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025

(7th Cir. 2002). “[A] prisoner who does not properly take each step within the

administrative process has failed to exhaust state remedies.” Id. at 1024.

       At the same time, inmates are only required to exhaust administrative remedies

that are actually available. Woodford, 548 U.S. at 102. The availability of a remedy is not a

matter of what appears on paper, but rather, whether the process was in actuality

available for the prisoner to pursue. Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Thus,


                                              8
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 9 of 17


when prison staff hinder an inmate’s ability to use the administrative process, such as

by failing to provide him with the necessary forms, administrative remedies are not

considered “available.” Id. In essence, “[p]rison officials may not take unfair advantage

of the exhaustion requirement . . . and a remedy becomes ‘unavailable’ if prison

employees do not respond to a properly filed grievance or otherwise use affirmative

misconduct to prevent a prisoner from exhausting.” Dole, 438 F.3d at 809.

       This court has carefully reviewed the Pavey hearing transcript, the hearing

exhibits and other record evidence, and Mr. Daher’s objections, and finds no error in the

Magistrate Judge’s order. To the contrary, the order is well-reasoned and well-

supported by the record. The record amply supports the Magistrate Judge’s conclusion

that there was a grievance policy in place that Mr. Daher could have utilized to grieve

the issues he complains about in this lawsuit, but that he did not file a grievance or

appeal related to those issues before filing suit. (Defs.’ Hearing Ex. A; ECF 102 at 35, 39.)

The court adopts the Magistrate Judge’s detailed factual findings as its own.

       Although Mr. Daher claimed that he did file a grievance in September 2011

pertaining to the matters raised in this case, and then submitted it a second time in early

November 2011, the Magistrate Judge did not find his account credible. There were

valid reasons for making this credibility determination. As is fully outlined in the

Report and Recommendation, during the course of the evidentiary hearing, Mr. Daher

abandoned his claim that he had documentation showing his September 2011 grievance

had been returned to him unfiled. He now acknowledges that the documentation he

was relying on instead pertained to a grievance about an unrelated issue. The record


                                              9
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 10 of 17


 reflects that Mr. Daher is intelligent and has a nuanced understanding of the exhaustion

 requirement gained from his litigation history. The record also reflects that he kept

 detailed, organized records of other prison grievances and correspondence with prison

 staff, and yet he had little documentation to back up his arguments in this case. The

 court agrees with the Magistrate Judge that it appears likely he simply used the Return

 of Grievance form from the other grievance to bolster his arguments in this lawsuit.

        Notably, the Magistrate Judge found Mr. Daher’s testimony lacking in credibility

 due in part to his demeanor on the stand. (ECF 230 at 13.) The court must consider that

 the Magistrate Judge had an opportunity to personally observe Mr. Daher’s facial

 expressions and body language as he testified, whereas this court did not. See

 Krishnapillai v. Holder, 563 F.3d 606, 617 (7th Cir. 2009) (observing that trier-of-fact “is far

 better situated to assess the credibility of a witness” than a reviewing court); see also

 Jackson v. United States, 859 F.3d 495, 499 (7th Cir. 2017) (expressing “severe doubts

 about the constitutionality of the district judge’s reassessment of credibility without

 seeing and hearing the witnesses himself”). The court has reviewed the complete

 hearing transcript and finds nothing erroneous about the Magistrate Judge’s credibility

 determination.

        In his objection, Mr. Daher argues that the Magistrate Judge was required to give

 “equal weight” to his evidence and failed to do so. (ECF 231 at 2.) It is not entirely clear

 what he means by this statement, other than that he finds it unfair that the Magistrate




                                               10
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 11 of 17


 Judge credited the Defendants’ version of events over his. 5 However, there was nothing

 improper about the Magistrate Judge weighing the evidence and deciding whose

 account was more credible. In fact, that was the entire purpose of the Pavey hearing.

 Pavey, 544 F.3d at 740–41; see also Palmer v. Fenoglio, 510 F. App’x 476, 478 (7th Cir. 2013)

 (observing that “under Pavey district courts may resolve factual disputes relating to

 exhaustion” at evidentiary hearing).

         Moreover, as the Magistrate Judge concluded, even if one were to accept Mr.

 Daher’s testimony that he filed grievances in September 2011 and November 2011 that

 were somehow lost or mishandled by prison staff, it remains undisputed that he did not

 exhaust his available administrative remedies. After 25 days passed without any

 response, the grievance policy permitted him to proceed with an appeal as if his

 grievance had been denied. (Defs.’ Hearing Ex. A at 24 (“If the offender receives no

 grievance response within 25 working days of the day he or she submitted the

 grievance, he or she may appeal as though the grievance had been denied.”).) Mr.

 Daher fully admitted at the Pavey hearing that despite this provision, he never pursued

 an appeal. (ECF 232 at 88-89.)

         In his objection, Mr. Daher cites to Towns v. Holton, 346 F. App’x 97 (7th Cir.

 2009), and Dole v. Chandler, 438 F.3d 804 (7th Cir. 2006), which in his view stand for the

 proposition that “1997(e) does NOT require inmates to appeal from unresolved



          5 He complains that the Magistrate Judge used the word “purported” when referring to his

 September 2011 grievance, but the court finds nothing improper about the wording of the order. (ECF 231
 at 8.) As this court reads the order, the Magistrate Judge merely meant to indicate that it was disputed
 whether Mr. Daher had filed this grievance, and that there was no official record of the grievance in
 prison records. (See ECF 230 at 8.)


                                                   11
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 12 of 17


 grievances.” (ECF 231 at 13.) However, those cases were applying the Illinois

 Administrative Code, not the grievance policy in place at MCF. In Towns, the court

 observed that defendants failed to establish that the Code permitted an appeal where

 there was no response to a grievance. Towns, 346 F. App’x at 99-100. Likewise, in Dole,

 the court expressly stated that the applicable grievance regulations “were not clear

 about how to proceed once a timely grievance was lost.” Dole, 428 F.3d at 811. Unlike in

 these cases, the grievance policy in place at MCF clearly permitted an appeal under the

 circumstances described by Mr. Daher. (See Defs.’ Hearing Ex. A at 24.)

         Mr. Daher also asserts that he did not know about the “deemed denied”

 provision in the grievance policy. (ECF 231 at 11.) However, an inmate’s ignorance of

 the requirements of the grievance policy will not excuse his failure to comply, “so long

 as the prison has taken reasonable steps to inform the inmates about the required

 procedures.” Ramirez v. Young, 906 F.3d 530, 538 (7th Cir. 2018). It is clear from the

 record that Mr. Daher was quite familiar with the grievance policy as a general matter,

 given his use of it prior to the events underlying this case. (ECF 167-3 at 9-10.) It is also

 clear that he could have obtained a complete copy of the policy in a number of ways if

 he had any questions about its provisions. (ECF 102 at 16.) In fact, he admitted at the

 second Pavey hearing that the policy was available to him but he just never read the

 deemed-denied provision. 6 (ECF 232 at 27 (Question: “So you had access to the offender




           6 Among other places, copies of the policy were available in the prison law library, and the record

 reflects that Mr. Daher previously worked in the MCF law library as a clerk. (ECF 10 at 24, 25; ECF 102 at
 58.)


                                                      12
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 13 of 17


 grievance policy; you could have ready through it. You’re just saying you were not

 familiar with that particular paragraph?” Answer: “That’s correct.”).)

        Mr. Daher also surmises that he could not have obtained an appeal form even if

 he had requested one. (See ECF 231 at 11.) In other words, he believes there was no

 point in trying to obtain the form. However, there is no “futility” exception to the

 exhaustion requirement. See Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 536 (7th Cir.

 1999). “No one can know whether administrative requests will be futile; the only way to

 find out is to try.” Id. Mr. Daher does not argue that he actually tried to obtain an appeal

 form; indeed, such an assertion would conflict with his sworn testimony at the hearing.

 (See ECF 232 at 26 (Question: “You made no attempt to appeal?” Answer: “I did not.”).)

 His account was that he did not appeal because he was unaware of the “deemed

 denied” provision, which, as discussed above, did not excuse him exhausting.

        He also points out that he was transferred to Wabash Valley Correctional

 Facility, although it is not clear that this occurred during the appeal period. One of his

 own exhibits reflects that he was transferred from MCF to Wabash Valley on February

 9, 2012, which was months after he allegedly got no response to his September 2011 and

 November 2011 grievances. 7 (Pl.’s Hearing Ex. 9.) Moreover, even if he was transferred

 during the appeal period, there is nothing to suggest that he could not have requested

 an appeal form or submitted an appeal to prison staff at his new facility. Appeals were

 decided by a state-wide officer, so which facility the appeal came from would appear to



        7 The appeal period for an unanswered grievance would have started running 26 days after the
 grievance was filed and ended 10 working days thereafter. (See ECF 230 at 6.)


                                                  13
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 14 of 17


 have little significance. (Defs.’ Hearing Ex. A at 2, 13 (defining the “Department

 Offender Grievance Manager” as a staff person in Indiana Department of Correction’s

 “Central Office” designated by the IDOC Commissioner to resolve grievance appeals).

 Mr. Daher admitted at the Pavey hearing that no one prevented him from reaching out

 to the grievance specialist at Wabash Valley to inquire about appealing a grievance filed

 at another facility—he just did not do so. (EF 232 at 91.) After his arrival at Wabash

 Valley, Mr. Daher used the grievance system to complain about other matters, including

 filing a grievance appeal. (See ECF 168-1 at 13-19; ECF 167-3 at 10; Pl.’s Hearing Ex. 9.)

 Indeed, even several years later he still remembered the name of the grievance specialist

 at that facility. (ECF 232 at 34.)

         Mr. Daher also argues at length that the OGRE system is generally unreliable,

 presumably in an effort to bolster his own account of what occurred. 8 (ECF 231 at 5-14.)

 As already outlined, there were sufficient reasons for rejecting Mr. Daher’s account as

 lacking in credibility. Furthermore, even if he is correct that the OGRE system was less

 than perfect, the fact that errors were made as to other inmates does not mean that Mr.

 Daher was prevented from exhausting his administrative remedies. Despite the

 voluminous discovery that was conducted following remand, he has not presented the




          8 He vigorously attacks the integrity of Ms. Beaver (ECF 231 at 5-6), but in addition to her

 testimony, the Defendants provided testimony from Ms. Heishman that there was no record of Mr. Daher
 having filed a grievance related to the matters raised in this lawsuit. (See ECF 102 at 35, 39.) Furthermore,
 there is no credibility determination required on the issue of whether Mr. Daher filed an appeal, as it is
 undisputed that he did not do so. (ECF 232 at 88-89.)


                                                      14
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 15 of 17


 court with evidence of any misconduct by Defendants specific to this case. 9 An inmate

 is excused from complying with the grievance process only if it was made unavailable

 to him, such as through affirmative misconduct by prison staff, and there is no evidence

 to show that occurred here. Kaba, 458 F.3d at 684. It is also undisputed that Mr. Daher

 had a remedy available if his grievance and resubmitted grievance were ignored by

 prison staff as he claims: He could have pursued an appeal. (Defs.’ Hearing Ex. A at 24.)

 It is clear from his own testimony that he did not take this step, and there is no evidence

 that anyone prevented him from doing so. (See ECF 232 at 88-89.)

         He points to a document reflecting that Ms. Beaver once told another inmate

 “[y]ou may not appeal rejected grievances.” (Pl.’s Hearing Ex. 20.) There is nothing to

 suggest this was inaccurate information, or that it was ever conveyed to Mr. Daher. But

 more importantly, Mr. Daher’s account at the hearing was not that his grievances were

 rejected, but that he simply got no response to them. The grievance policy clearly

 allowed for an appeal under these circumstances, and there is nothing in the record to

 reflect that Ms. Beaver or anyone else told him otherwise.




          9 He points to another case he filed, Daher v. Kasper, 3:06-CV-92-RLM-CAN, wherein the district

 court noted problems with the defendants’ evidence regarding exhaustion in an order denying summary
 judgment. Id., ECF 41. In Mr. Daher’s view, the court’s order proves that “Defendants are not believable
 and truthful, and have a documented history of false and deceptive claims.” (ECF 231 at 5.) The court
 finds Mr. Daher’s prior case of limited relevance, as it involved different prison staff, a different grievance
 policy, and events occurring years before the events in this case. Additionally, the order he points to only
 determined that the matter of exhaustion was disputed; it did not determine that any defense witness had
 fabricated evidence or committed fraud, as he suggests. (Id.) Certainly it is not beyond the realm of
 possibility that prison staff could mishandle—or even fabricate—exhaustion records. But it was for the
 Magistrate Judge to determine in the first instance whether the defense witnesses and evidence were
 credible in this case, and he found the evidence credible. This court finds no basis in the record to disturb
 that determination.


                                                       15
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 16 of 17


        He also claims that Ms. Tobin told him that “classification issues” were “not

 grievable,” but this was an accurate summarization of the policy. (See Defs.’ Hearing Ex.

 A at 6 (providing that “[c]lassification actions or decisions” are not grievable under the

 policy).) In fact, the record reflects that Mr. Daher separately pursued classification

 appeals regarding the higher security classification he was given as a result of these

 events. (ECF 10 at 19-25.) However, there was clear testimony at the second Pavey

 hearing that the actions of staff described by Mr. Daher, wherein they allegedly

 retaliated against him for filing grievances and lawsuits, was a grievable issue. (ECF 231

 at 50, 73.) The grievance policy itself provides that an inmate can grieve “actions of

 individual staff,” including, “[a]cts of reprisal for the good-faith use of, or participation

 in, the Offender Grievance Process,” as well as “[a]ny other concerns relating to

 conditions of care or supervision within the Department[.]” (Defs.’ Hearing Ex. A at 5.)

 To the extent Mr. Daher is trying to argue that Ms. Tobin’s statement deterred him from

 using the grievance process, this argument is belied by his own testimony, which was

 that he submitted a grievance about the retaliatory transfer and substandard conditions

 in the segregation unit not once but twice.

        For these reasons, Defendants have demonstrated that Mr. Daher did not exhaust

 his available administrative remedies before filing suit. Therefore, the case must be

 dismissed.

        As a final matter, both sides requested sanctions in their post-hearing briefs, but

 as the Magistrate Judge observed, their requests do not comport with Federal Rule of

 Civil Procedure 11(c)(2), which requires such a request to be made by separate motion.


                                               16
USDC IN/ND case 3:13-cv-00940-JD-MGG document 237 filed 07/26/21 page 17 of 17


 Even if proper procedures were followed, the court also agrees with the Magistrate

 Judge that sanctions are not warranted in this case. There is no evidence of wrongdoing

 by Defendants in this case warranting sanctions. As to Mr. Daher, the circumstances are

 somewhat suspicious regarding the Return of Grievance form, but there is no definitive

 proof that he fabricated evidence for use in this case. In the court’s view, the interests of

 justice are best served simply by bringing this long-running case to a final conclusion.

 III.   CONCLUSION

        For these reasons, the plaintiff’s objection (ECF 231) is OVERRULED. The

 Magistrate Judge’s Report and Recommendation (ECF 230) is ADOPTED, and this case

 is DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative remedies as

 required by 42 U.S.C. § 1997e(a).

        SO ORDERED on July 26, 2021

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              17
